DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
IMAGING ELEMENT, IMAGING APPARATUS WHICH CHANGES FRAME RATE OF OUTPUT IMAGE DATA BASED ON DERIVED FOCUS EVALUATION VALUE.

Claim Objections
Claims 4-6 are objected to because of the following informalities: 
Claim 4 (lines 3-4), “the evaluation value changes from less than a third threshold value” should be changed to --the evaluation value changes from a value less than a third threshold value--.

Claim 6 (line 6), “the evaluation value changes from equal to or greater than the fifth threshold value” should be changed to --the evaluation value changes from a value equal to or greater than the fifth threshold value--.

Appropriate correction is required.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art of the record fails to show or fairly suggest a imaging element comprising:
the processor is configured to perform processing of deriving an evaluation value indicating a degree of focusing for the image data stored in the memory and changing the second frame rate based on the derived evaluation value, in combination with other claim limitations.

Claims 2-12 are allowed as being dependent from claim 1.

Claim 13 is a method claim corresponds to apparatus claim 1; therefore, claim 13 is allowed for the same reasons given in claim 1.

Claim 14 is allowed for the same reasons given in claim 1.
Conclusion
This application is in condition for allowance except for the following the objections to specification and claims 4-6 as indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ITO (US 2016/0234424) discloses imaging apparatus, imaging method and non-medium storing imaging program.
KIM et al. (US 2012/0176505) discloses method and apparatus for capturing moving picture.
Kikuchi et al. (US 10,116,856) discloses imaging apparatus and imaging method for controlling a display while continuously adjusting focus of a focus lens.
Hashimoto (US6,972,799) discloses autofocusing apparatus selectively operable in an ordinary mode and a high speed mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                          3/12/2022